Citation Nr: 1732118	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-02 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to September 1, 1999 for service connection for neurogenic bladder.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 40 percent for neurogenic bladder.


(The issue of an effective date earlier than August 17, 2009 for the award of basic eligibility for dependents educational assistance under 38 U.S.C.A., Chapter 35 is addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1978 to February 1979, and from November 10, 1984 to November 11, 1984.  The Veteran also had inactive service in the National Guard from March 1978 to February 1988 exclusive of the active duty periods.

This appeal derives from a downstream element of a claim for service connection for a bladder disorder that was received in September 2001.  This appeal comes to the Board of Veterans' Appeals (Board) from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for neurogenic bladder and assigned a 40 percent initial disability rating effective September 1, 1999 (the date the service connection claim was received by VA).  The Veteran filed a timely notice of disagreement with the initial disability rating and effective date assigned.  

Pursuant to December 2011 Board remand instructions, a statement of the case addressing the issues of an initial disability rating in excess of 40 percent and an effective date prior to September 1, 1999 for the grant of service connection for neurogenic bladder was issued in January 2012.  The Board finds there has been substantial compliance with the Board remand orders with respect to these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Further, despite what was indicated in a September 2012 Board decision, the Veteran filed a timely substantive appeal (on a VA Form 9) with respect to the issues listed above that was received by VA in February 2012.  As such, these issues are appropriately in appellate status before the Board. 



FINDINGS OF FACT

1.  In February 1999, pursuant to a December 1996 Board remand instruction that appears to be a typographical error, the RO sent the Veteran a letter as to whether he wanted to claim service connection for a bladder disorder, secondary to the service-connected lumbar spine disability.  

2.  An informal claim for service connection for a bladder disorder was received by VA on September 1, 1999. 

3.  A January 2002 rating decision granted service connection for neurogenic bladder rating effective September 1, 1999.   

4.  There were no communications received prior to September 1, 1999 that could be construed as a formal or informal claim for service connection for a bladder disorder.  

5.  For the entire initial rating period from September 1, 1999, the Veteran's neurogenic bladder has been manifested by a urinary frequency disorder with a daytime voiding interval between one and two hours and awakening to void every 30 minutes or at least five times per night.  

6.  For the entire initial rating period from September 1, 1999, the Veteran's neurogenic bladder has not been manifested by a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to September 1, 1999 for the grant of service connection for neurogenic bladder have not been met.  38 U.S.C.A.		 §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2016).

2.  The criteria for an initial disability rating in excess of 40 percent for neurogenic bladder have not been met or more nearly approximated for any part of the initial rating period from September 1, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7542 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appeal for an earlier effective date for service connection for neurogenic bladder, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As this issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  As such, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

With respect to the issue of an initial disability rating in excess of 40 percent for neurogenic bladder, in this case, notice was provided to the Veteran in February 2001, subsequent to the initial adjudication of the service connection claim in May 2000 (at which time service connection was denied), and the claim was readjudicated in January 2002.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and VA and the Veteran's respective duties for obtaining evidence.  While the notice letter did not include information about VA's practices in assigning disability ratings and effective dates, this appeal comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, military hospital treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the report of which has been associated with the claims file) in March 2001 and August 2009.  

Initially, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.  There has been no specific assertion of worsening by the Veteran and no evidence suggesting worsening since the last examination.  Cf. Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Further, the Board has relied not just on the VA examination reports, but all the evidence of record in assessing the severity of the neurogenic bladder throughout the appeal period.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (West 2014) ("Secretary shall consider all information and lay and medical evidence of record in a case").

Based on the above, the Board finds that the March 2001 and August 2009 VA examination reports, in light of the other evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of a higher initial rating for neurogenic bladder.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran was provided an opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   


Earlier Effective Date for Neurogenic Bladder

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.	 §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014 and 2016).

The Veteran contends generally that the RO should have assigned an earlier effective date than September 1, 1999 for the grant of service connection for neurogenic bladder.  See February 2002 notice of disagreement.

The Veteran submitted an original claim for service connection for a bladder disorder as secondary to the service-connected lumbar spine disability - dated August 31, 1999 - that was received by VA on September 1, 1999.  This claim was granted by the RO in a January 2002 rating decision, which granted service connection for neurogenic bladder effective September 1, 1999.  

The Board finds that there was no correspondence received by VA prior to September 1, 1999 that can be construed as a claim - formal or informal - for service connection for a bladder disorder/neurogenic bladder.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for neurogenic bladder is the written statement by the Veteran received in September 1999. 

While in a December 1996 Board remand instruction, the RO was directed to "issue the veteran and his representative a supplemental statement of the case addressing the issues of service connection for a bowel and bladder disorder, as secondary to the veteran's back disability, and increased rating for hearing loss," the inclusion of this instruction appears to be a typographical error.  There was no evidence or correspondence received from the Veteran at the time of the December 1996 Board remand that could be construed as a claim for a bladder disorder - in fact, if there had been, the appropriate action on behalf the Board would have been to refer the issue to the AOJ for adjudication.  There is no discussion or mention of a bladder disorder, bowel disorder, or bilateral hearing loss in any other part of the December 1996 decision/remand.  Additionally, the Veteran was not, and still is not, service connected for bilateral hearing loss - as opposed to the obvious typographical error addressing an increased rating for hearing loss.  

As such, the Board finds that the December 1996 Board remand instruction and the February 1999 notice letter to the Veteran about whether he wanted to claim service connection for a bladder disorder do not constitute "claims" for service connection for a bladder disorder and cannot serve as the basis for an effective date prior to September 1, 1999 for the grant of service connection.       

A March 1997 VA treatment record notes that the Veteran had increased urinary frequency and urgency as well as nocturia.  A possible etiology of radiculopathy with neurogenic bladder was noted.  The mere reference in treatment (medical) records to a disability is not a claim particularly in light that the benefit sought was not identified.  See 38 C.F.R. § 3.155 (2014); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in November 1984, he did not file a claim for service connection for a bladder disorder within one year of separation, he first filed the claim for service connection for a bladder disorder on September 1, 1999, and an effective date of September 1, 1999 for service connection for neurogenic bladder was assigned.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than September 1, 1999 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Initial Rating for Neurogenic Bladder

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the initial rating period.

The Veteran is in receipt of a 40 percent disability rating for the entire initial rating period from September 1, 1999 (the date, as discussed in detail above, the service connection claim was received by VA) for neurogenic bladder under 38 C.F.R. § 4.115b, Diagnostic Code 7542.  Under Diagnostic Code 7542, neurogenic bladder is rated as a voiding dysfunction under 38 C.F.R. § 4.115a.  As such, the provisions of 38 C.F.R. § 4.115a relating to renal dysfunction are inapplicable to the issue on appeal.  

As for voiding dysfunction, VA regulations provide that the disability is to be rated as urine leakage, frequency, or obstructed voiding.  A 40 percent disability rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating is warranted for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

In addition, under urinary frequency, a 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Id.  

Neither the criteria for obstructed voiding nor urinary tract infections provides for a disability rating in excess of 30 percent.  Id.  The Veteran is already in receipt of a 40 percent rating based on the criteria outlined under urinary frequency.  As such, these alternative aspects of the voiding dysfunction criteria will not be further discussed.  

Throughout the course of this appeal, the Veteran has contended generally that the service-connected neurogenic bladder has been manifested by more severe symptoms than contemplated by the 40 percent initial disability rating assigned.  See February 2002 notice of disagreement.  In a September 1999 written statement, the Veteran reported that he takes medication to treat the bladder disorder.  The Veteran reported that the bladder disorder causes him to retrain urine which is painful. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from September 1, 1999, the Veteran's neurogenic bladder has been manifested by a urinary frequency disorder with a daytime voiding interval between one and two hours and awakening to void every 30 minutes or at least five times per night, and more nearly approximates the criteria for the 40 percent disability rating currently assigned under Diagnostic Code 7542.  

A March 2001 VA genitourinary examination report notes that the Veteran reported pollakiuria (daytime urinary frequency) with small quantities of urine.  The Veteran reported daytime voiding every one to two hours and nighttime voiding every 30 minutes.  A June 2001 VA addendum medical opinion noted that CMG and Uroflow revealed diminished bladder detrusor muscle strength.      

An August 2001 CMG study report notes a mild decrease in bladder capacity with no residual urine.  A May 2002 VA treatment record notes that the Veteran reported urinary problems with urgency and episodes of incontinence.  Genitourinary symptoms of urinary frequency and hesitancy were noted.  July and October 2002 VA treatment records note that the Veteran reported an unstable bladder mainly at night with improvement of symptoms upon taking Ditropan.  A December 2002 VA treatment record notes that the Veteran was prescribed oxybutynin chloride for incontinence 

May 2003 to April 2004 VA treatment records note that the Veteran reported an unstable bladder mainly at night.  The treatment records note that the Veteran was taking Ditropan with improvement of symptoms.  A July 2004 VA treatment record notes that the Veteran reported increased nocturia.  A September 2004 VA treatment record notes that the Veteran reported difficulty voiding with no urinary incontinence and with symptoms improving after being prescribed Ditropan.  A March 2005 VA spine examination report notes that the Veteran reported a history of urinary incontinence following multiple lumbar spine surgeries. 

An August 2009 VA genitourinary examination report notes that the Veteran reported frequency in urination that had improved with medication.  The VA examination notes urinary symptoms of hesitancy/difficulty starting stream, weak or intermittent stream, dribbling, straining to urinate, urine retention, daytime voiding interval of one to two hours, and nocturia three times per night.  No urinary leakage or history of recurrent urinary tract infections was noted.  A history of obstructed voiding with intermittent catheterization was noted.  An August 2009 VA bladder scan report notes no residual urine.

The Board finds that the criteria for a higher initial rating in excess of 40 percent for neurogenic bladder have not been met or more nearly approximated for any part of the initial rating period from September 1, 1999.  Although the voiding dysfunction appears somewhat controlled by prescription medication, the Board may not consider the ameliorative effects of the medication where such effects are not explicitly contemplated by the rating criteria, such as in this case.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

As noted above, at worse the neurogenic bladder has been manifested by urinary frequency of at least five times per night (waking to void every 30 minutes).  The Veteran has not stated, or even alleged, that he has urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Nor does the evidence of record reflect otherwise.  Based on the above, the Board finds that a rating in excess of 40 percent for neurogenic bladder is not warranted at any part of the initial rating period from September 1, 1999.  38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for neurogenic bladder for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular referral analysis, the Board finds that all the symptomatology and impairment caused by the neurogenic bladder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The neurogenic bladder has been manifested by a urinary frequency disorder with a daytime voiding interval between one and two hours and awakening to void every 30 minutes or at least five times per night.  The schedular rating criteria specifically contemplate ratings based on voiding dysfunction, including frequency of urination.  38 C.F.R. § 4.115b, Diagnostic Code 7542.  In this case, comparing the disability level and symptomatology of the neurogenic bladder to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the neurogenic bladder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in a December 2011 decision (implemented by February 2012 and April 2013 rating decisions), the Board granted an earlier effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 12, 1984; therefore, the issue of entitlement to a TDIU is not in appellate status.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).     


ORDER

An earlier effective date prior to September 1, 1999 for service connection for neurogenic bladder is denied.

An initial disability rating in excess of 40 percent for neurogenic bladder is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


